Citation Nr: 1742222	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-31 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition for compensation purposes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1992 and from March 2004 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO)

In November 2015, the Veteran appeared at a Board hearing.

Thereafter, in February 2016, the Board granted service connection for a low back disability, remanded the claim on appeal and a claim of service connection for chest pain for additional development, and referred a claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

Thereafter, in regard to the Veteran's chest pain claim, the RO granted service connection for costochondritis in an April 2017 rating decision.  As this claim has been granted in full, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran does not have a dental condition that is subject to service connection.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board notes that although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service, an exception to the general rule is applicable to some dental conditions.  In this regard, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 and not excluded by 38 C.F.R. § 3.381.

Treatable carious teeth, replaceable missing teeth, and periodontal disease are not compensable disabilities for compensation purposes.  See 38 C.F.R. § 3.381(b).  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Facts and Analysis

The Veteran is seeking service connection for removal of his teeth during his second period of active duty service.  In this regard, during the November 2015 Board hearing, the Veteran reported that his teeth were fine when he entered service in 1978.  He also stated that he developed periodontal disease during this period of service.  The Veteran further reported that, when he went back on active duty service in 2004, he was told he could not be deployed to Afghanistan unless he had several teeth removed.  The Veteran stated that he chose to have his teeth removed so that he could be deployed with his fellow service members.  He also stated that he did not experience any trauma to his teeth during service.

The Veteran's service treatment records (STRs) from his first period of service contain a separation examination from November 1992 in which he was noted to have periodontal disease.  He did not report experiencing any dental trauma during this examination.  Unfortunately, the Veteran's service dental records from his second period of active service have not been located, and the Veteran was informed of their unavailability in several correspondences of record.  This correspondence further informed the Veteran of other evidence he could submit in lieu of the missing records; however the Veteran did not submit these records.  When a veteran's STRs are unavailable, it has been held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Pursuant to the Board's February 2016 remand, the Veteran was examined by VA in October 2016 and the VA examiner offered an addendum opinion in April 2017.  The examiner found that the Veteran was diagnosed with caries in 1990.  However, the examiner did not find report chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, or loss of teeth due to the loss of substance of the body of the maxilla or mandible.  Thereafter, in the April 2017 addendum opinion, the examiner stated that there was no evidence of a diagnosis of trauma or osteomyelitis in relation to the Veteran's tooth extractions.

Based on the foregoing, the Board finds that the Veteran does not have a dental condition that is subject to service connection.  The available service records show in-service periodontal disease.  The Veteran statements regarding extracted teeth prior to duty in Afghanistan are credible.  However, this is in line with treatment for his existing periodontal disease.  The most significant part of the case though is that the evidence, including the persuasive recent VA examination and opinions, does not show a dental condition that can be service connected for compensation purposes.  See 38 C.F.R. § 3.381; 38 C.F.R. § 4.150.  Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for a dental condition for compensation purposes is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

The Board notes that VA treatment records indicate that the Veteran may already be approved for a certain level of dental treatment.  Should he need dental treatment, he should request such from his local VA Medical Center.


ORDER

Service connection for a dental disorder for compensation purposes is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


